Citation Nr: 0303316	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  98-12 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for carcinoma of the tongue 
and the floor of the mouth with metastasis, claimed as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Gerald J. Grant, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from April 1966 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In October 2000, the Board denied the veteran's claim of 
entitlement to service connection for carcinoma of the tongue 
and floor of the mouth with metastasis, claimed to be as 
result of exposure to herbicides.  The decision was based 
upon the claim not being well grounded under then current 
statutory law.

The veteran appealed the Board's October 2000 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, a Joint Motion for Remand and to Stay Proceedings 
was filed by the Secretary of Veterans Affairs, averring that 
remand was required due to changes in law effected by the 
recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  In an Order of August 2001, the CAVC vacated the 
Board's decision and remanded the matter, pursuant to the 
Secretary's motion.  As set forth in detail below, the VCAA 
substantially amended existing law regarding the requirement 
of a well-grounded claim, and the notice and assistance to be 
afforded claimants for VA benefits.  A copy of the CAVC's 
Order in this matter has been placed in the claims file.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The veteran was diagnosed with carcinoma of the tongue 
and floor of the mouth in 1997, for which he underwent 
radiation therapy, and was diagnosed with laryngeal cancer in 
2002.

3.  The competent and probative medical evidence of record is 
in approximate equipoise as to whether the veteran currently 
has carcinoma of the tongue and floor of the mouth, with 
metastasis, which may be considered an airway related cancer, 
and also carcinoma of the larynx, due to his period of active 
service and presumed exposure to herbicide agents in Vietnam.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that carcinoma of the tongue and floor of the 
mouth, with metastasis, including carcinoma of the larynx, 
was incurred in service or may be presumed to have resulted 
from herbicide exposure during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5106, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

When examined prior to entry into service in January 1966, 
the veteran's mouth and throat were normal, and he was found 
qualified for active service.  Service medical records are 
negative for complaints of, or treatment for, a mouth or 
tongue abnormality, or cancer.  When examined for separation 
in November 1969, the veteran's mouth and throat were normal.

The veteran's Report of Transfer or Discharge (DD Form 214) 
indicates that he served in the Republic of Vietnam for 
nearly one year during his period of active service in the 
Vietnam era.

Post service, in September 1997, the RO received the 
veteran's claim for service connection for cancer of the 
throat due to exposure to Agent Orange.  VA medical records, 
dated from May to November 1997, demonstrate that he was 
evaluated and treated for cancer of the tongue.  In May 1997, 
the clinical record reveals he complained of a sore throat, 
and the assessment was carotid artery disease and nicotine 
addiction.  In July 1997, it was noted that the veteran still 
had left neck soreness.  According to the record, the veteran 
said he had gone to a dentist, who said that examination 
showed an ulcer on the base of the tongue.  The veteran said 
he had not smoked in the past two months.  The assessment was 
lesion, tongue.

In August 1997, the veteran was seen for a biopsy of a tongue 
mass, at which time the assessment was carcinoma of the 
tongue.  That month the veteran underwent a panendoscopy, 
that included direct laryngoscopy, bronchoscopy, and 
esophagoscopy.  The diagnosis at that time was tongue 
carcinoma.  The veteran was seen in the radiology and 
oncology clinic in September 1997, and it was noted that he 
had a 50+ pack-year smoking history and was a former 
alcoholic; no other medical problems were described.  He also 
gave a history of a sore throat for approximately one to two 
years.  The record indicates the veteran underwent and would 
continue to receive radiation and chemotherapy treatment for 
his carcinoma of the tongue and base of the mouth.

In a September 1997 statement, M.M., M.D., indicated that the 
veteran was under his care for cancer of the mouth and 
throat.  Dr. M.M. noted that a course of treatment would be 
followed that included a regimen of radiation, chemotherapy, 
and possibly surgery.  The physician stated that the 
veteran's disability caused fatigue, low blood count, and 
mouth and throat pain; he also stated that he expected the 
veteran to be disabled as a result of the treatment and side 
effects for the next six months.

The veteran underwent VA examination in December 1997.  
According to the examination report, he was undergoing a 
course of 35 X-ray treatments to the base of the tongue and 
floor of the mouth, and had finished the 17th treatment thus 
far.  It was noted that he had a history of Agent Orange 
exposure while in Vietnam, and had a strong history of 
smoking and drinking excessively.  On examination, it was 
noted that the veteran was edentulous and had no evidence of 
carcinoma of the floor of his mouth or tongue at that time; 
no adenopathy was noted.  Further, it was indicated that a 
recent computed tomography (CT) evaluation revealed no tumor 
at the time of the examination.  The pertinent diagnosis was 
carcinoma of the tongue and floor of mouth with metastasis to 
lymph nodes, by history.  The VA examiner said that the 
veteran's tumor appeared to be under excellent control at 
that time.

In March 1998, Dr. M.M. submitted another written statement 
wherein he averred that the veteran's primary tumor site was 
not considered oral tongue/floor of mouth.  Dr. M.M. 
explained that the base of the tongue and tonsil were part of 
the oropharynx, which is intimately related to the larynx.  
Dr. M.M. further noted that the ICD-9 codes for the veteran's 
disease were 141-0 (primary tumor of base of tongue) and 
198.89 (secondary involvement of tonsil).  He stated that any 
indication from his medical records that his primary tumor 
was from the (oral) tongue (ICD-9 codes 141.4 or 141.9) 
and/or the floor of mouth (ICD-9 code 144.9) would be in 
error.  Dr. M.M. explained that he was not familiar with the 
epidemiological or laboratory research related to Agent 
Orange and malignancies.  The doctor had, however, noted that 
it had been determined that carcinomas of the lung and larynx 
were associated with exposure.  Dr. M.M. pointed out that, 
anatomically, the base of the tongue is extremely close to 
and actually continuous with the larynx, and he noted that 
both structures are comprised of identical mucosa.  Dr. M.M. 
further stated that it would not be unreasonable to believe 
that the etiological causes of cancer in the base of the 
tongue would be the same as the causes of cancer in the 
larynx.  Dr. M.M. also said that it should be noted that 
carcinomas of the oropharynx were relatively uncommon, 
especially compared to larynx or lung cancer; therefore, it 
would be difficult to demonstrate a statistically significant 
epidemiologic relationship between oropharynx carcinoma and 
any environmental exposure.

VA medical records, dated from July 1998 to May 2002, show 
that the veteran continued to receive follow-up clinical 
evaluation and treatment for his cancer and psychiatric 
symptoms.  During a clinical visit in July 1998, it was noted 
that the veteran received radiation therapy for his 
oropharyngeal cancer; it was reported that he appeared to be 
free of active lesion in his oropharynx.  

The VA medical records indicate that the veteran was seen for 
a follow-up visit in October 1998, to discuss findings of a 
new primary tumor from the left floor of the mouth; it was 
noted that this was discovered following a persistent non-
healing ulcer, and pain in the tongue area, and was confirmed 
by biopsy in October 1998.  The veteran reported no new 
problems, and was otherwise feeling well.  During a 
consultation session in November 1998, it was noted that the 
veteran had received radiation and chemotherapy treatment 
over the past year for carcinoma of the tongue and floor of 
the mouth.  It was also noted that the cancer had been felt 
to be controlled until recently, when biopsies showed 
recurrence along the left alveolar-mandibular ridge.  In 
November 1998, the veteran was admitted to a VA facility for 
surgery, and underwent an excision of the cancer of the left 
floor of the mouth, a marginal mandibulectomy, and a 
tracheostomy.  His postoperative course was remarkable for 
postoperative delirium and pulmonary embolus, the latter 
treated with a caval filter.  In February 1999, the veteran 
was readmitted to the hospital for closure of a left cervical 
ulcer as well as debridement of the left body of the 
mandible; the postoperative course was uneventful.

At his personal hearing at the RO in December 1999, the 
veteran contended that the cancer of the tongue and pleura of 
his mouth had been caused by his exposure to Agent Orange 
during his active service in Vietnam.  The veteran testified 
that he started smoking and drinking in service, as a result 
of the stress from being away from home.  He indicated that 
he received training as a mechanic of special vehicles; as a 
result, he was breathing fumes from those machines on a daily 
basis. The veteran reported that his base was hit by a mortar 
round one night, and said the area hit was approximately 50 
feet from the barracks and he could actually hear the 
shrapnel hitting the roof.  He indicated that, the following 
morning, there was a bad odor in the air; he noted that the 
commanding officer explained that the smell was from 
something that was being sprayed to kill the fleas in the 
mountains.  The veteran reported that the bulk of the Agent 
Orange used in Vietnam was sprayed from Operation Ranch Hand 
aircraft.  He indicated that he kept doing his job as a 
mechanic, but it became very difficult to concentrate.  He 
stated that he was discharged from service in December 1969 
and began working, until August 1997, when he was diagnosed 
with cancer.

VA medical records, dated in May 2002, indicate the veteran 
underwent a total laryngectomy and right neck dissection for 
a laryngeal cancer.  The preoperative diagnosis was oral 
pharyngeal cancer.  It was noted the veteran had a history 
significant for base of tongue and left floor of mouth 
cancer, status post XRT (radiation therapy) and left neck 
dissection.  The record further reflects that the pathology 
on the veteran's larynx cancer and neck was positive for 
metastatic squamous cell in the thyroid lobe that was removed 
at the time of the laryngectomy.  It was noted that he was 
unable to receive any more radiation, so the remaining 
thyroid lobe was removed.  At the end of the month, VA 
hospitalized the veteran and the right thyroid lobe was 
removed.  The principal diagnosis was metastatic laryngeal 
cancer.

In January 2003, a VA medical specialist in hematology and 
oncology reviewed the veteran's medical records and responded 
to the Board's questions regarding the etiology of the 
veteran's carcinoma.  The Board asked the physician if it was 
clear that the veteran's recent diagnosis of carcinoma in the 
larynx presented a primary as opposed to metastatic site.  
The VA physician said that patients who had a primary cancer 
of the head and neck have a four percent per year incidence 
of developing a second primary.  It was noted that the 
veteran had an interval of about two and one-half to three 
years between his original tumor and the laryngeal primary.  
In the VA specialist's opinion, the laryngeal cancer was a 
second primary.  

Additionally, the Board asked about the relative probability 
that the first cancer at the base of the veteran's tongue and 
floor of the mouth was caused either by exposure to Agent 
Orange or other herbicides during service in Vietnam in 1969, 
or was caused by other factors unrelated to military 
specialist.  The VA medical specialist indicated that he had 
reviewed Dr. M.M.'s note and noted that it appeared the 
veteran had a lesion at the base of the tongue.  The VA 
specialist said that oncology textbooks treat the tongue 
separately from the base of the tongue.  According to the VA 
doctor, the base of the tongue starts at the back of the 
mouth and ends at the top of the voice box, or larynx.  The 
physician observed that Agent Orange related tumors have been 
identified as tumors of the lung, bronchus, larynx or 
trachea.  It was noted that Dr. M.M. had indicated that the 
base of the tongue actually formed the anterior wall of the 
oropharynx that would be right above the larynx and should be 
considered part of the airway.  The VA physician said there 
was a high incidence of second primaries in patients with 
primary head and neck cancers that led to the concept of 
"field cancerization", which he said means there were 
precancerous changes in the region exposed to the toxins 
which was close to the original tumor.  Those precancerous 
lesions later became cancers.  According to the VA medical 
specialist, generally these toxins were usually thought of as 
smoking and drinking, but in the veteran's case there was no 
definitive way to answer the question as to whether Agent 
Orange could or could not cause damage to the mucosa at the 
base of the tongue.

The VA physician further opined that the veteran's laryngeal 
cancer was a primary tumor and was related to Agent Orange in 
service.  Furthermore, the VA oncologist/hematologist opined 
that the veteran's tumor at the base of the tongue was an 
airway-related tumor that should be treated as are other 
airway-related tumors.  Stating that he had reviewed the 
other physicians' medical notes, the reviewing doctor 
observed that multiple physicians had described the veteran's 
tumor as a tumor at the base of the tongue, and not a tumor 
of the tongue.

II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested service connection for carcinoma 
of the tongue and floor of the mouth, with metastasis, as due 
to exposure to Agent Orange.  Before addressing this issue, 
the Board notes that, in November 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West 2002)), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new statute revised the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examination obtained in December 1997, and the 
VA medical opinion obtained in January 2003, have fulfilled 
these criteria.

Clearly, substantial compliance with the VCAA has been 
achieved in the present case.  There can be no question as to 
the veteran's awareness of the provisions of the legislation, 
since a Joint Motion for Remand and to Stay Proceedings was 
filed with the Court after the bill became law, and the basis 
for the remand was the enactment of the VCAA.  In addition, 
the Court provided him a copy of the Order remanding his 
case.  The Board afforded the veteran ample time in which to 
proffer evidence and/or argument after the case was returned 
from the Court.  In an October 2001 letter to the veteran, 
the Board solicited any additional argument or evidence that 
the veteran or his attorney might wish to submit.  Moreover, 
his attorney indicated, in Appellant's Brief in Support of 
His Claim for Service-Connected Disability Compensation in 
April 2002, that the case had been carefully reviewed.  
Thereafter, in October 2002, the veteran submitted additional 
medical records in support of his claim.  

We note that, even before the VCAA was enacted, the appellant 
was advised, by virtue of a detailed statement of the case 
(SOC), and supplemental statements of the case (SSOCs), 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We, therefore, believe that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the appellant's claim, and the SOC 
and SSOCs issued by the RO clarified what evidence would be 
required to establish service connection.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103 (2002)).  Likewise, 
it appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for service connection for carcinoma of 
the tongue and floor of the mouth with metastasis, claimed to 
be as a result of exposure to herbicides in service.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Even if there is no record of an organic neurologic disease 
or certain cancers in service, its incurrence coincident with 
service will be presumed if it was manifest to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

Malignant tumors shall be granted service connection although 
not otherwise established as incurred in service if 
manifested to a compensable degree within one year following 
service in a period of war or following peacetime service on 
or after January 1, 1947, provided the rebuttable presumption 
provisions of section 3.307 are also satisfied.  38 C.F.R. § 
3.309.

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  It is clear that "[t]he 
regulations regarding service connection do not require that 
a veteran must establish service connection through medical 
records alone."  Triplette v. Principi, 4 Vet. App. 45, 49 
(1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  It is equally clear, however, that the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

In this case, the veteran contends that he was exposed to 
Agent Orange in service and that such exposure caused his 
claimed disabilities.  The specific statute pertaining to 
claimed exposure to Agent Orange is 38 U.S.C.A. § 1116.  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001, see 
66 Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing the 
Court's holding in McCartt, supra).  These statutory 
provisions became effective on the date of enactment, 
December 27, 2001.  As the new provision is liberalizing, it 
is applicable to the issues on appeal.  See Karnas, supra, 1 
Vet. App. at 312-13.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  

The Board notes further that, the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. In this regard, the Board observes that, in August 
1996 and again most recently in November 1999, VA issued a 
notice in which it was determined that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam should not be extended to skin cancer, including 
malignant melanoma, basal cell carcinoma and squamous cell 
carcinoma. See Notice, 61 Fed. Reg. 57,586-589 (1996); 64 
Fed. Reg. 59,232-243 (1999).

Presumptive service connection may not be established under 
38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed 
in 38 C.F.R. 3.309(e) as being associated with herbicide 
exposure, if the cancer developed as the result of metastasis 
of a cancer that is not associated with herbicide exposure.  
VAOPGCPREC 18-97. 

The veteran has contended that service connection should be 
granted for cancer of the throat, diagnosed in the medical 
records as a tumor at the base of the tongue and floor of the 
mouth.  The record shows that it is clear that the veteran 
served in Vietnam during the Vietnam era.  The medical 
records document that in 1997 he was diagnosed with carcinoma 
of the base of the tongue and floor of the mouth with 
metastasis, and in 2002 he was diagnosed with carcinoma of 
the larynx.  In March 1998, the veteran's treating physician, 
Dr. M.M., said that, anatomically, the base of the tongue is 
extremely close to and actually continuous with the larynx, 
and that both structures are comprised of identical mucosa.  
Dr. M.M. stated that it would not be unreasonable to believe 
that the etiological causes of cancer in the base of the 
tongue would be the same as the causes of cancer in the 
larynx.  Dr. M.M. also said that carcinomas of the oropharynx 
were relatively uncommon, especially compared to larynx or 
lung cancer; therefore, it would be difficult to demonstrate 
a statistically significant epidemiologic relationship 
between oropharynx carcinoma and any environmental exposure.  

The Board notes that, in January 2003, a VA medical 
specialist in hematology and oncology reviewed the veteran's 
medical records and opined that the veteran's laryngeal 
cancer was a second primary.  That medical specialist also 
said that oncology textbooks treat the tongue as being 
separate from the base of the tongue.  According to the VA 
physician, the base of the tongue starts at the back of the 
mouth and ends at the top of the voice box or larynx.  The VA 
doctor observed that Agent Orange exposure induced tumors 
have been identified as tumors of the lung, bronchus, larynx, 
or trachea.  The VA specialist commented that Dr. M. M. 
indicated that the base of the tongue actually formed the 
anterior wall of the oropharynx that would be right above the 
larynx, and should be considered part of the airway.  The VA 
physician said there was a high incidence of second primaries 
in patients with primary head and neck cancers that led to 
the concept of "field cancerization", meaning there were 
precancerous changes in the region exposed to the toxins that 
was close to the original tumor.  Those precancerous lesions 
later became cancers.  According to the medical specialist, 
generally the toxins thus implicated were thought of as 
smoking and drinking but, in the veteran's case, there was no 
definitive way to answer the question as to whether Agent 
Orange could or could not cause damage to the mucosa at the 
base of the tongue.  The VA physician expressed the opinion 
that the veteran's laryngeal cancer was a primary tumor and 
was related to Agent Orange in service.  The VA physician 
also opined that the veteran's tumor at the base of the 
tongue was an airway-related tumor that should be treated in 
the manner of other airway-related tumors, and observed that 
multiple physicians had previously described the veteran's 
tumor as a tumor at the base of the tongue, as opposed to a 
tumor of the tongue.

Thus, according the benefit of the doubt to the veteran, upon 
careful review of the evidentiary record, the Board concludes 
that the veteran's cancer at the base of the tongue and floor 
of the mouth may be considered as a respiratory cancer 
(cancer of the lung, bronchus, larynx, or trachea) pursuant 
to 38 C.F.R. §§ 3.307(e), 3.309(a).  In addition, in light of 
the VA hematologist/oncologist's opinion, the Board further 
concludes that the veteran's diagnosed carcinoma of the 
larynx is a second primary.  See 38 U.S.C. § 1116 and 38 
C.F.R. § 3.307(a); VAOPGCPREC 18-97.

Since the Board considers the veteran to have been diagnosed 
with a disease listed at 38 C.F.R. § 3.309(a), and since, as 
a veteran of Vietnam, he is entitled to the presumption of 
exposure to herbicide agents in service provided at 38 C.F.R. 
§ 3.307(a)(6)(iii), we may apply the reasonable-doubt 
doctrine to allow this claim.  While in March 1998, Dr. M.M. 
acknowledged unfamiliarity with the epidemiological research 
related to Agent Orange and malignancies, in January 2003, 
the VA medical specialist in hematologist and oncologist, who 
reviewed the veteran's medical records at the request of the 
Board, concluded that the veteran's laryngeal cancer was a 
primary tumor related to exposure to Agent Orange, and that 
the tumor at the base of the tongue was an airway-related 
tumor that should be treated as are other airway-related 
tumors, e.g., accorded the presumption of an etiological 
relationship to exposure to herbicide agents.  Id.  

Accordingly, based upon the above medical opinions, which are 
supported by the evidence of record, in resolving doubt in 
the veteran's behalf, the Board concludes that service 
connection is warranted for carcinoma of the tongue and floor 
of the mouth with metastasis, including carcinoma of the 
larynx, as due to exposure to herbicides in active military 
service.


ORDER

Service connection for carcinoma of the tongue and floor of 
the mouth, with metastasis, including carcinoma of the 
larynx, claimed as a result of exposure to herbicides, is 
granted.




________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

